 
 
IV 
108th CONGRESS
2d Session
H. RES. 518 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2004 
Mr. Rangel submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing the efforts of the American Dental Association and the Nation’s dentists, dental hygienists, dental assistants, and thousands of volunteers to improve the dental health of disadvantaged children. 
 
Whereas on February 6, 2004, at Give Kids a Smile care sites in communities across the country, volunteer dentists, dental hygienists, dental assistants, and thousands of other volunteers will deliver free dental education, screening, and treatment services to disadvantaged children; 
Whereas on a similar screening day in 2003, 1,000,000 children were examined and treated; 
Whereas it is a national disgrace that in 2004 millions of children in the United States do not have access to basic preventive and restorative dental care: thousands of children are unable to eat or sleep properly, are unable to pay attention in school, and are unable to smile, because they suffer from untreated disease that could easily have been prevented and can easily be treated; 
Whereas charity alone will never solve this problem, because charity is not a health care system; 
Whereas good oral health isn't just about teeth, it's about overall health, preventing systemic disease, learning, development, self-esteem, and employability; 
Whereas programs to educate all parents in taking care of their children's teeth should be supported; 
Whereas water fluoridation and prevention programs should be encouraged and supported; and 
Whereas programs to improve the dental health of our children helps families, communities, and the Nation, and they give kids a smile: Now, therefore, be it 
 
That the House of Representatives recognizes the efforts of the American Dental Association and the Nation's dentists, dental hygienists, dental assistants, and thousands of volunteers to improve the dental health of disadvantaged children. 
 
